

114 HR 6090 IH: To provide that section 4108(5)(C)(iv) of the Elementary and Secondary Education Act of 1965 may be known as “Bree’s Law”.
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6090IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide that section 4108(5)(C)(iv) of the Elementary and Secondary Education Act of 1965 may be
			 known as Bree’s Law.
	
 1.Bree's LawClause (iv) of section 4108(5)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118(5)(C)(iv)), as amended by section 4101 of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1968), may be cited as Bree's Law, and programs or activities carried out under such clause may be referred to as Bree's Law programs or Bree's Law activities, respectively.
		